Citation Nr: 0320025	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  93-28 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous disorder.

2.  Entitlement to service connection for a nervous disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to July 
1978.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 1992 in 
which the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) determined that new and 
material evidence had not been submitted that would reopen a 
previously-denied claim of entitlement to service connection 
for a nervous disorder.  In October 1995 and October 1998, 
the Board remanded this claim in order to obtain additional 
evidence.  The case is again before the Board for appellate 
consideration.

A personal hearing was held before the undersigned Veterans 
Jaw Judge, sitting at the San Juan RO, in December 1993.

The issue of entitlement to service connection for a nervous 
disorder is the subject of the REMAND section of this 
decision, set forth below.


FINDINGS OF FACT

1.  Service connection for a nervous disorder was denied, 
prior to the current appeal, most recently in December 1989 
by the RO.  The veteran was notified of that decision, and of 
appellate rights and procedures, but did not perfect his 
appeal within the time therefor.

2.  The evidence submitted since December 1989, with regard 
to the matter of entitlement to service connection for a 
nervous disorder, is both new and material, and reopens the 
veteran's claim for service connection for that disorder.


CONCLUSIONS OF LAW

1.  A December 1989 rating decision, whereby a prior denial 
of service connection for a nervous disorder was confirmed 
and continued, is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since December 1989 is new and 
material, and the veteran's claim for service connection for 
a nervous disorder has been reopened.  38 U.S.C.A. §§ 5108, 
5121(a) (West 2002); 38 C.F.R. § 3.156(a) (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The VCAA, however, is by statute expressly deemed 
not to apply to claims pertaining to the submittal of new and 
material evidence that had been pending as of August 29, 
2001, such as the instant claim.  Accordingly, application of 
the VCAA with regard to the specific question currently 
before the Board need not be discussed further.

II.  New and Material Evidence

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 2002); see also 38 U.S.C.A. §§ 7104(b) and 7105 
(West 2002).  

In order to reopen a claim that has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  "New" evidence 
means more than evidence that has not previously been 
included in the claims folder, and must be more than merely 
cumulative, in that it presents new information.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1990).  See also Evans v. Brown, 
9 Vet. App. 273, 284 (1996), wherein the United States Court 
of Appeals for Veterans Claims, formerly the United States 
Court of Veterans Appeals (Court) held that the question of 
what constitutes new and material evidence requires referral 
only to the most recent final disallowance of a claim.  

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously and 
finally denied claim, VA must perform a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  First, it must 
be determined whether the evidence submitted by the claimant 
is new and material.  Second, if new and material evidence 
has been presented, the claim is to be reopened and evaluated 
on its merits; in such circumstances, VA will consider all 
evidence, both old and new, after it ensures that its duty to 
assist has been fulfilled.

In the instant case, service connection for a nervous 
disorder was denied by the RO in February 1980, following 
review of the available service medical records, records of 
medical treatment accorded the veteran by VA in August 1979 
for a nervous disorder identified as schizophrenia, and the 
report of an October 1979 VA examination indicating a 
diagnostic impression of a schizophrenic reaction.  The RO, 
in denying the veteran's claim, found that the service 
records were completely negative as to any acquired 
psychoneurosis or psychosis.  The veteran was notified of the 
RO's denial of his claim, and of appellate rights and 
procedures, by means of a letter dated March 5, 1980.  No 
notice of disagreement was received by the RO within one year 
thereafter.

In December 1989, the RO found that evidence associated with 
the veteran's claims file since February 1980 did not serve 
to reopen his claim for service connection for a nervous 
disorder.  That evidence included additional medical records 
dated in August 1979, along with records reflecting treatment 
for mental problems since that date.  The RO, in determining 
that the claim had not been reopened, noted that the evidence 
did not demonstrate that a psychosis had been manifested 
within the year after the veteran's separation from service.  
The veteran was notified of that decision, and of appellate 
rights and procedures, by means of a letter dated December 8, 
1989.  No notice of disagreement was received by the RO 
within one year of that date.

The evidence received since December 1989 includes VA and 
private medical records reflecting ongoing treatment of the 
veteran for mental problems.  This evidence, while new in the 
sense that it had not previously been associated with the 
claims file, is not new in the sense of providing new 
information; the fact that a nervous disorder, characterized 
as a psychosis, has been manifested was known by VA at the 
time its prior decisions were rendered.  The evidence, 
however, also includes the transcript of testimony given by 
the veteran at a personal hearing in December 1993.  At that 
hearing, he indicated that, when separated from service in 
1978 he was prohibited from continuing in service as a result 
of his nervous condition, and that he was treated during 
service for gastroenteritis that was deemed to be a symptom 
of his nervous problems.  This evidence is new, in that it 
was not of record at the time of the prior RO decisions.  It 
is also material, in that it presents information that had 
not been previously known; that is, it sets forth specific 
facts regarding the veteran's contention that he had been 
treated for a nervous disorder during service.  This 
transcript, accordingly, is so significant that it must be 
considered in order to decide fairly the merits of the claim, 
as mandated by 38 C.F.R. § 3.156(a).  

In view of the foregoing, the Board concludes that new and 
material evidence has been received with regard to the 
veteran's claim of entitlement to service connection for a 
nervous disorder.  That claim, therefore, is reopened. 


ORDER

The veteran's claim of entitlement to service connection for 
a nervous disorder has been reopened, and the benefits sought 
on appeal are granted to that extent.


REMAND

The veteran's claim having been reopened, it is now incumbent 
upon VA that all of the evidence of record, both old and new, 
be considered with regard to this claim.  The Board must 
remand this issue for additional development and review by 
the RO, prior to any further Board action.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

The Board is of the opinion that additional development of 
the evidence would be helpful.  In particular, the Board 
finds that another attempt should be made to obtain all of 
the veteran's service medical records; it is noted that the 
only such records associated with his claims file are the 
report of a pre-induction examination and medical history 
dated in December 1969; treatment records dated in March 
1978; and an "ADAPCP Military Client Intake and Follow-Up 
Record" dated in March 1978 and indicating that the veteran 
had participated in both group and individual 
counseling/therapy.  

The Board also finds that the report of a psychiatric 
examination, specifically addressing the question of whether 
the veteran's schizophrenia had its onset during his service, 
would be of significant probative value.  It is noted that 
the Board's decision above, whereby the veteran's claim for 
service connection was reopened, invokes the application of 
the VCAA; while the RO has furnished him with notice of the 
needed evidence, and the obligations and responsibilities of 
the veteran and VA with regard to obtaining that evidence, 
the report of a nexus opinion should be obtained.  See 
38 U.S.C.A. § 5103A(d)(2) (West 2002).

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should request that the 
National Personnel Records Center, St. 
Louis, Missouri, furnish legible copies 
of any and all medical records compiled 
during the veteran's service between 
August 1970 and July 1978.

2.  The veteran should be accorded a VA 
psychiatric examination in order to 
solicit an opinion as to whether it is as 
likely as not that the veteran's 
schizophrenia had been manifested either 
during active service that had concluded 
in July 1978, or subsequent to that date 
but prior to his treatment and 
hospitalization for schizophrenia in 
August 1979.  All tests indicated are to 
be accomplished at this time, and all 
findings, and the reasons therefor, are 
to be set forth in a clear, logical, and 
legible manner on the examination report.  
The veteran's claims folder and a copy of 
this Remand are to be furnished to the 
examiner for his or her review and 
referral prior to this examination, and 
the examiner is to indicate on the 
examination report that review of the 
claims folder was accomplished prior to 
the examination.

3.  The RO is to document all attempts to 
schedule this examination, and associate 
all documentation with the veteran's 
claims folder.

4.  Following completion of the 
examination requested above, and either 
completion by the RO of any action or 
actions required by the submittal of 
information or evidence by the veteran or 
expiration of the appropriate time for 
him to furnish any such information or 
evidence, the RO should review the entire 
claims folder and determine whether 
service connection for schizophrenia can 
now be granted.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case, and 
with the appropriate period of time 
within which to respond thereto. The case 
should then be returned to the Board for 
further review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to address due process concerns.  No inference as to the 
ultimate disposition of this claim should be made.



	                     
______________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



